Citation Nr: 0413748	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to February 
2001.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The veteran filed a notice of disagreement with only the 
denials of service connection for a right knee disorder and a 
skin disorder.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2003).  
Those were the only issues on appeal.  Subsequently in an 
April 2003 rating decision, the RO granted service connection 
for post traumatic synovitis of the right knee.  There being 
no case or controversy as to the issue of service connection 
for a right knee disorder it is moot.  Aronson v. Brown, 
7 Vet. App. 153, 155 (1994).  The veteran did not submit a 
notice of disagreement with either disability rating or the 
effective date of the award of service connection for the 
right knee disorder.   The only issue which remains in 
appellate status is service connection for a skin disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that his skin disorder began during 
active service.  The veteran's current claim was received in 
early March 2001, within days of his separation from service.  

The service medical records show that the veteran was 
evaluated in March 1994 for the sudden onset of itching.  
Numerous blisters were noted at that time.  The examiner 
specifically found red papules on the veteran's arms, legs 
and forehead.  The impression was contact dermatitis.  He was 
treated in August 1999 for multiple, diffuse erythematous 
papules, which were attributed to a body louse infestation.  
Clinical evaluation of the skin upon a service examination in 
October 2000 was normal.

A VA skin examination in October 2001 revealed lesions over 
the back of the right and left shoulders, which the veteran 
indicated began during service as the result of strapping 
necessary for his rucksack.  Following clinical evaluation 
and photographs of the veteran's shoulders, the examiner's 
impression was persistent pimples, on the back of both 
shoulders, secondary to rucksack straps.  The examiner opined 
that such represented "an annoyance not a disability".  

It is the Board's judgment that, notwithstanding the October 
2001 examiner's classification of the veteran's skin lesions 
as not being a disability, given the in-service findings 
relating to contact dermatitis, the fact that the veteran 
filed a claim for service connection immediately upon his 
separation from service (July 1993 to February 2001), and the 
notation of skin lesions on the only post-service 
examination, albeit without a diagnosis, there is a duty to 
provide him with another skin examination that takes full 
account of the relevant clinical findings recorded during and 
after service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board also notes that the veteran told the VA examiner in 
October 2001 that he had been treated at the Bonham VA 
hospital since his separation from the service in February 
2001.  The records of treatment from Bonham VA hospital are 
not currently in the claims folder.  While it is not clear 
that the veteran was treated for a skin disorder during this 
time, such records should be secured as they may contain 
relevant findings.  38 C.F.R. § 3.159(c)(2).

In view of the foregoing, the veteran's appeal is remanded 
for the following development:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for service connection for a 
skin disorder of the impact of the 
notification requirements on the claim 
including notice of the applicable laws 
and regulations.  

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his skin disorder since 
service.  After securing the necessary 
releases, the RO should obtain all 
records that are not already in the 
claims folder.  This should include a 
request for the veteran's records of 
treatment from the Bonham VA Hospital 
from February 2001 to the present.  

3.  The veteran should be afforded a VA 
dermatology examination by a clinician 
who has not examined the veteran to 
determine whether any skin disease that 
may be present began during or is 
causally linked to any incident of active 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to review the service medical 
records, to include the notation relating 
to an impression of contact dermatitis in 
March 1994, and the multiple skin lesions 
and body louse infestation noted in 
August 1999; the VA examination report of 
October 2001, including photographs, and 
any records of post-service treatment for 
a skin disorder that may be obtained from 
Bonham VA Hospital.  Following that 
review, a medical history, clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
render an opinion as to whether the 
veteran has a current skin disorder, to 
include a chronic, recurrent skin 
disease.  If so, the clinician is asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that the current skin disease began 
during or is causally related to any 
incident of or finding recorded during 
service.  The examiner is also asked to 
provide a rationale for any opinion 
expressed.    

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the application to 
reopen the claim for service connection 
for a skin disorder.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC), which includes notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




